Title: From John Adams to James McHenry, 3 September 1798
From: Adams, John
To: McHenry, James



Sir
Quincy Sept 3d 1798

I pray you to put on the list of captains of infantry, Mr. Philip Church of New-York, who is very handsomely recommended by Gen. Hamilton, & whom from a personal accquaintance with him, I believe to be well qualified.
I enclose to you also a letter & documents from his Excellency Governor Jackson of Georgia, which I pray you to consider, and answer according to those arrangements, which you have made for the general service. We ought to give all the attention in our power to Georgia, which is not only much exposed, but of much importance in the defence of the nation.
Inclosed also are recommendations of Aaron Man of Providence, Wm: Hunt of Massachusetts.
I have the honor to be &c.

John Adams